Title: [Diary entry: 3 April 1787]
From: Washington, George
To: 

Tuesday. 3d. Mercury at 38 in the Morning—50 at Noon and 52 at Night. Ground froze, and Ice half an Inch thick with a small, white frost. Morning tho’ cool, pleasant, being calm and clear. Scarcely a Morning since the high wind the 23d. of March that has not produced frost in a greater or less degree. Rid to all the Plantations. In the Neck finished listing field No. 3. Ordered the Plows to do the same in field No. 9 with 3 furrows only the others having 5 furrows. Sowing Clover & harrowing and rolling it on the lay wheat at Muddy hole. Finished Sowing the long field, West of the Mill race, at Dogue run with Oats and Timothy Seed; of the first it took  bushels and of the latter  quarts. The quantity of ground may be about 75 Acres. At French’s began to Sow Barley. Began to Fish to day. Brought the Ditchers to the home house to finish the New road and to compleat the sunk fence in front of the Lawn. Ordered Cupid from the Ferry to return home.